Citation Nr: 1137587	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-09 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back or neck disability.

2.  Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for a back and neck condition and for a stomach condition.  

In June 2011, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing is included in the claims file.

In August 2011, the Veteran submitted further evidence for consideration.  The evidence was accompanied by a waiver of RO jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

First, on his December 2010 formal appeal, the Veteran stated that he had received treatment for his back and neck at the VA facility located in Mobile, Alabama, and had received treatment for his stomach condition at the VA facilities located in Mobile, Alabama, as well as previously at the West Roxbury, Jamaica Plains, and Boston, Massachusetts, facilities.  At his June 2011 hearing, he stated that he received treatment for these conditions at the Mobile and Biloxi VA facilities.  Records from these facilities have not yet been associate with the claims file, and such, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, at his June 2011 hearing, the Veteran stated that he had received treatment from a private physician named Dr. Bell for his stomach condition.  Those records should also be requested on remand.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran contends that he injured his back and his neck in service when, while responding to a red alert, he rushed to leave the building and fell down a stairwell.  He contends that since that injury, he has had continuous neck and back pain and stiffness.  Service treatment records reflect that in January 1972, the Veteran fell down a flight of stairs.  He injured his back be slipping on wax.  Examination of the spine showed no deformity or muscle spasm.  Neurological examination was normal.  The impression was muscle strain, lumbar.  He was prescribed heat and pain medication.   In October 1972, the Veteran reported having low back pain from carrying his ruck sack for twelve miles.  He was prescribed pain medication.  

On June 2010 VA examination, the examiner determined that the Veteran's in-service lumbar strain had resolved with no objective residuals.  The examiner stated that the current spine condition was unrelated to his service.  However, the examiner did not provide a rationale for his opinion, nor did he rectify his diagnosis of a resolved lumbar strain with the Veteran's current report of ongoing back pain and stiffness.  Thus, following the receipt of further records that might evidence treatment for a back or neck disability, a new examination is necessary to reassess the nature and etiology of his claim, with adequate supporting rationale. 

With regard to service connection for a stomach disability, the Veteran contends that while in service, he experienced continuous stomach pain and distress, and that those symptoms have continued since separation from service.  Service treatment records reflect that on February 1971 induction examination, the Veteran reported a history of an ulcer.  The Veteran's private physician reported that the Veteran had a history of a nervous stomach, though an upper gastrointestinal (UGI) series had not been ordered.  In March 1971, the Veteran complained of stomach pain for two days.  He was prescribed Maalox.  In July 1971, the Veteran reported stomach pain.  He had a history of a nervous stomach.  The abdomen was soft.  There was tenderness at the epigastric area.  He was prescribed Mylanta.  In November 1971, he had stomach cramps and constipation.  Abdominal and rectal examination we normal.  The assessment was constipation.  One week later, he reported having epigastric pain before and after he ate.  He was not constipated.  He had some relief from antacids.  He had gone to sick call five times for these complaints in the previous year.  The impression was "possible DU, probable mild hyperacidity."  In February 1972, he reported intermittent epigastric distress.  A March 1972 UGI series resulted in the impression of a juxta-pyloric peptic ulcer, causing partial gastric obstruction.  In May 1972, he had cramping and pain in the stomach.  It felt like a "nervous stomach."  His current episode of stomach pain had been present for a month and a half.  There was no significant symptoms such as nausea or vomiting.  The impression was possible "abdominal pain?"

Post-service treatment records reflect that in April 2006, the Veteran was suffering from dysphagia.  He also had constipation and GERD.  He had a history of gastric ulcers that had been operated upon in 1979.  An upper GI series resulted in a diagnosis of esophagitis.  On June 2010 VA examination, the examiner determined that the Veteran's peptic ulcer disease had resolved.  The examiner concluded that his current esophagitis was not related to his service because there was no evidence of a chronic condition in service or continuity of symptoms since service.  However, the examiner did not explain his rationale in finding that the current esophagitis was unrelated to the symptoms in service, specifically, the examiner did not address the multiple complaints and findings of epigastric distress in service.  Thus, on remand, following the receipt of further treatment records, a new examination with an opinion and supporting rationale should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his claims for service connection.  After securing any necessary authorization from him, obtain all identified treatment records, including from Mobile General in 1979 and from Dr. Bell, as well as any available VA treatment records, including from Mobile, Alabama, Biloxi, Mississippi, and from Boston, Jamaica Plains, and West Roxbury, Massachusetts.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his neck and back disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. 

a)  Diagnose any neck or back disability.

b)  The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's current neck or back disability is related to his service or had its onset in service, specifically whether it is related to the in-service fall and to carrying a rucksack.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of back problems after service.  

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his stomach disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  

a)  The examiner should opine as to whether there is clear and unmistakable evidence that a stomach condition pre-existed the Veteran's entrance to service.  

b)  If the answer to a) is yes, is there clear and unmistakable evidence that the pre-existing stomach condition permanently increased in severity due to the natural progression of the disease, resulting in the current stomach disability?

c)  If the answer to a) is yes, is there clear and unmistakable evidence that the pre-existing stomach condition permanently increased in severity beyond the natural progress of the disease in service, i.e. was aggravated in service, resulting in the current stomach disability?

d)  If the stomach condition did not pre-exist the Veteran's entrance to service, is it as least as likely as not (50 percent probability or greater) that his current stomach disability is related to his service or had its onset in service, to include the numerous complaints of epigastric distress and stomach pains?  The examiner should explain whether the current stomach condition has a relationship to the ulcer found in service and operated upon in 1979.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of stomach problems after service.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


